Title: John Adams to Abigail Adams, 15 May 1780
From: Adams, John
To: Adams, Abigail



My dear Portia

May 15. 1780


I inclose for your Amusement, a Publication, made here within a few days.
Somebody has inserted in the Amsterdam Gazette, that this Gentleman lodges with me. This is done with a political design, but whether it was intended to do honour to me, or him or both, I dont know.—It is not true.—However there is a good Understanding between him and me, and therefore I did not trouble myself to enquire whether it was done to serve or hurt him or me, or both.
I went Yesterday, Pentecost, to Versailles, and saw the Nights of the order of St. Esprit. There was magnificence enough. The Queen shone, like a Star—and the King had a new Throne. This striking Character discovered by his Countenance, that he had not a very profound Admiration of the Pomposities about him. He manifestly smiled Contempt, upon some of the Ceremonies. But He made a most profound, and reverential Bow to the Altar, when he came up and when he went away. This was done with an Air of real serioussness and Gravity.
